Title: To George Washington from Fredericksburg, Va., Citizens, 18 August 1795
From: Citizens of Fredericksburg, Virginia
To: Washington, George


          
            
              Virginia, Fredericksburg August 18th 1795.
            
            The Committee appointed Yesterday at a meeting of the Citizens of this Town, to draft a set of Resolutions expressing their disapprobation of the Treaty of Amity Commerce, and navigation, proposed to be entered into between the United States and Great Britain, And also a respectfull address to the president of the United States, requesting he would withhold his Signature therefrom, This day offered for the Consideration of a Large and respectable meeting of Citizens the following resolutions and Address,
            
              William Harvey, Esq. in the chair
            
          
          
            Resolved, That it is the duty of all good Citizens to pay due obedience to the Laws of the Land, The Goverment of Laws being the essence of Liberty.
            Resolved. That the people have a right to meet consult and advise together respecting Laws made or to be made and to give their opinions respecting the same, to the governing powers with decency and manly firmness.
            Resolved, That the treaty entered into by John Jay on the part of the United States, and Lord Greenville on the part of Great Britain, should be denounced and held in utter detestation by

every American Citizen, who wishes well to the Liberty and prosperity of his Country—Because if ratified it unsettles the boundary lines of the United States as fixed by the Treaty of 1783, thereby making questionable the Right of the united States to a vast tract of Country as valuable for its extent as fertility of soil, and rendered still more valuable to us as the great means of preventing the Horrors of a savage War—Because instead of an immediate surrender of the Western posts, with adequate damages for their Long and unjust detention, the delivery of them is postponed to a future day without mention of Compensation, or Security for a Compliance and delivery of the posts when that time shall arrive, Because the payment of British Debts is guaranteed so that a considerable part thereof may, & will Certainly become chargeable upon the public, and however Justice & honour may demand of Individuals to pay their just debts it is highly injurious to fix the debts of Individuals upon the great body of the people thereby increasing the public debt the amount of which is already alarming to the friends of Government and also taking away the Jurisdiction of a Court Established by Constitutional Authority as well for the purpose of doing Justice to British Subjects having demands upon the Citizens of America as to American Citizens, and in which no Session passes without numerous judgments being entered up for British Debts, Because no notice is taken of, or demand made for a Compensation for the negroes or other property carried from New York in direct violation of an express article of the treaty of 1783. Because the direct object of Mr Jays mission, the spoliations upon our vessells and Commerce remains undetermined and dependant with respect to the event entirely upon chance—Because by this treaty we shall give great and innumerable advantages to great Britain in her trade and navigation without any reciprocal advantage arising to America, & in many instances cramp our own trade, and place it in a worse situation than it is at present, Because this treaty does directly lend to the Manifest prejudice and Injury of France, and indirectly towards creating a Jealousy between that Gallant people and the United states, A people who in return for the services rendered us in the time of need, and also by occasion of those Congenial sentiments of Liberty & Equality which do alike pervade & influence both nations, deserve rather an open and decided part being taken in their favour, than by an

artfull insidious treaty the Smallest suspicion of our Fraternal disposition towards them should be hazarded.
            For these reasons we the Citizens of Fredericksburg do unanimously address the President of the United states, requesting that he will refuse his signature to the treaty, thereby quieting their fears & relieving them from that distress of mind which naturally attends freemen anxious for the Welfare of their Country, Whose interests they think at this particular time are most Critically & alarmingly situated, At the same time they assure the president of their entire confidence in that virtue & Integrity which in so many tried and difficult situations have proven Superior to every obstacle.
            Which Resolutions and address being twice read & unanimously approved of Resolved that the Chairman be requested to forward them to the President of the United States without delay. By Order of the meeting
            
              William Harvey, Chairman
            
          
        